Opinion of the Court, delivered by


Scott, Judge.

An indictment was found against Kibby and others, containing two counts, one charging them with acting as grocers, without license, and the other with keeping a dram-shop, without license. On the trial, the circuit court compelled the circuit attorney to elect on which count he would proceed. This was objected to, and is the error assigned. The joinder of several offences in the same indictment in different counts, is no cause of demurrer, or arrest of l’udg- ° ment. • But in such cases, when the crimes alleged are felonies the court will compel the prosecutor to elect on which one he will proceed. This, however, is never done where the indictment is for misdemeanors. Storrs v. State, 3 vol. Mo. Rep.